Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
ALLOWANCE
This office action is in response to the Amendment filed on 1/31/2022.  Claims 1-20 are allowed.
Terminal Disclaimer
2.	The terminal disclaimer filed on 1/31/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of US Parent 10712944, 8671265, 9383933, 9507537, 10037146, 8819208 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
Claim 1 as amended distinguishes itself over the prior art by delineating a method of receiving a write request, the write request including the data and a client address at which to store the data; segmenting the data into the one or more storage units; computing a storage unit identifier for each of the one or more storage units, wherein the storage unit identifier for each storage unit uniquely identifies content of the storage unit; determining, by a metadata server, a mapping between each storage unit identifier to two or more block servers; replicating the mapping to one or more other metadata servers to provide the mapping in case of failure of the metadata server; and for each of the one or more storage units, sending the storage unit and the corresponding storage unit identifier to each of the two or more block servers based upon the mapping, wherein each block server stores the storage unit and information on where the storage unit is stored on the block server for the storage unit identifier, and wherein multiple client addresses associated with a storage unit with a same storage unit identifier are mapped to a single storage unit stored in a storage medium for a block server.  Claims 2-20 are allowed based on similar reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.